Donald L. Corbin, Chief Judge, dissenting. The majority views the issue in this case as simply whether appellant’s claim is barred by the statute of limitations. I disagree. The issue is whether compensation for prescription refills only, received during the statutory period set out in Arkansas Statutes Annotated § 81-1318(b) (Repl. 1976), tolls the statute for additional medical benefits. In this case, the Commission denied appellant’s claim for additional medical benefits relating to his 1976 compensable injury because the statute of limitations had expired. The majority reversed the Commission finding the statutory period had not expired because no uninterrupted one year period had passed without appellant receiving some type of payments. For a two year period immediately preceding his present claim, the majority concedes that appellant received no additional medical treatment incident to his original injury other than prescription refills. Arkansas Statutes Annotated § 81-1318(b) is clear and unambiguous. Under the statute, a claimant is not eligible to receive compensation for additional medical benefits unless the claim is filed within one year of the date of last payment of compensation or two years from the date of the injury. The statute’s 1968 amended sentence goes on to explain that the limitations period for additional benefits shall not apply to replacement of medicine, crutches, artificial limbs, etc., required as a result of the compensable injury. In this case, appellant is clearly entitled to receive replacement medicines indefinitely under the express language of the amended sentence of Arkansas Statutes Annotated § 81-1318(b). However, it is also clear that merely receiving replacement medicines without any medical treatment will not operate to toll the statute for additional benefits once the statutory period has run. On October 5, 1983, appellant received medical treatment relating to his compensable injury, and the evidence is uncontradicted that he did not receive any further medical treatment for the next two years other than having his prescriptions refilled. On April 23, 1985, appellant filed for additional medical benefits. The Commission correctly held that appellant was not entitled to compensation for additional benefits because the statute had run since no claim was filed within one year of October 5, 1983. There are three pertinent cases that interpret Arkansas Statutes Annotated §81-1318 (b): Mohawk Rubber Company v. Thompson, 265 Ark. 16, 576 S.W.2d 216 (1979); Terminal Van and Storage v. Hackler, 270 Ark. 113, 603 S.W.2d 893 (Ark. App. 1980); Alred v. Jackson Atlantic, Inc., 268 Ark. 695, 595 S.W.2d 249 (Ark. App. 1980). In its opinion, the majority found the three cases reconcilable and concluded that the Commission misinterpreted Mohawk and failed to follow Alred. It is my opinion that Alred is not controlling because there the court reached its decision based on the facts of that case. The court held that payments for medicine were considered payment of compensation for purposes of tolling the statute of limitations under Arkansas Statutes Annotated § 81-1318(b). To reach this conclusion, the court relied on Arkansas Statutes Annotated § 81-1311 (Supp. 1985) which provides in pertinent part as follows: The employer shall promptly provide for an injured employee such medical, surgical, hospital, and nursing services, and medicine [crutches, artificial limbs and other apparatus] as may be reasonably necessary for the treatment of the injury received by the employee. Id. at 697, 595 S.W.2d at 250. In Alred, the court stated that what is considered “reasonably necessary” will depend on the facts and circumstances of each case. In making its decision, the Alred court considered evidence that the Administrative Law Judge’s decision, that was affirmed by the Commission, awarded all “reasonable future medical expenses” to the claimant. The court also stated: In the instant case, there is evidence in the record to indicate that claimant may have been receiving medicine during the period in which respondent claims that the one year statute of limitations had run uninterrupted. For instance, a letter dated May 24, 1978, from respondent to Dr. Lohstoeter states: Munford, Inc., is continuing under responsibility to provide medical benefits to Dorothy Alred as the result of July 3, 1970 injury. We, as you may know, are continuing to receive various hospital bills and bills from other suppliers for treatment to Mrs. Alred. Id. at 699, 595 S.W.2d at 251-52. The Alred opinion points out that its decision was based on its facts, and it is my opinion that the factual distinction there turned largely on the above letter. In holding that payments for medicine constitute “payment of compensation” within Arkansas Statutes Annotated § 81-1318(b), the court stated, “The Workers’ Compensation Act is highly remedial and is therefore entitled to a liberal construction, [citations omitted] This holding does not mean that a claimant may toll the statute merely by refilling a prescription.” Id. at 699, 595 S.W.2d at 252. If merely refilling a prescription will not toll the statute, then in the case at hand, the statute ran against claims for additional benefits because appellant received no benefits other than prescription refills during the statutory period. Five months after Alred, this court again considered a claim for additional benefits in Terminal. There the claimant sustained a compensable injury in 1969 and received medical treatments until 1972. The claimant filed no claims for benefits between September 1972 and December 1976; however, evidence indicates that claimant had received replacement medicine during these years. Discussing Arkansas Statutes Annotated § 81-1318(b), the court stated, “The language of the section is clear and unambiguous. A claim for additional compensation is barred if it is not filed with the Commission within either the one-year or two-year limitation periods.” Terminal, 270 Ark. at 115, 603 S.W.2d at 895. Upon this basis, the court denied the claim for additional medical benefits, but awarded claimant proven medical expenses relating to the compensable injury in 1969, that were not specifically barred by the statute, i.e., replacement medicines, etc. The court held that payment for the replacement medicine does not revive a claim for additional benefits once the statute has run against other types of compensation. In the present case, the Commission denied appellant additional benefits relying in part on Mohawk. As the majority points out, the claimant in Mohawk was also denied additional medical benefits because both the one year and two year limitation periods set out in § 81-1318(b) had run; however, the court found that the claimant was still entitled to a second pair of orthopedic shoes under the beneficient purposes of 1968 amendment to that statute. In this regard, the court in Mohawk stated: “The scope of a reasonable and logical exception to the rule of limitations should not be extended beyond the defect that it was evidently designed to correct. Even a liberal construction of a statute must still be consistent with its basic intent, [citation omitted]” Mohawk, 265 Ark. at 19, 576 S.W.2d at 218. I agree that a claimant is entitled to compensation for medical treatment received within the statutory period. I also agree that receipt of medical treatment within the statutory period begins the statutory period anew; however, I strongly disagree that the period also begins anew each time a claimant receives compensation for any type of replacement medicine (prescription refills, crutches, orthopedic shoes, etc.). Because it is outside the statute, a claimant is clearly entitled to compensation for replacement medicine indefinitely if it can be shown to have resulted from the compensable injury. Accepting the majority’s position will mean that a claimant can extend his employer’s liability until his death by simply having a prescription refilled once a year. In my opinion, this is in direct contravention of the legislative intent of the statute. The Commission cannot be reversed on appeal unless fair-minded persons, with the same facts before them could not have reached the conclusion arrived at by the Commission. Marion Hospital Association v. Lanphier, 15 Ark. App. 14, 688 S.W.2d at 322 (1985). While I sympathize with the claimant, I cannot conclude that fair-minded persons could not have reached the Commission’s finding, and therefore, feel compelled to affirm their decision under the standards which our precedents require. Furthermore, any expansion of the act should come from the legislature, not the courts.